DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: -- MEMORY TRANSISTOR WITH CAVITY STRUCTURE--.

Allowable Subject Matter
Claims 1-7, 9-11 and 13-19 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a second trench filled with an insulating material, wherein the second trench have a substantially same depth as the first trench measured from the first surface of the substrate, the second trench and the first trench are respectively located on opposing sides of and adjacent to one of the source region and the drain region, and there is no cavity formed in the second trench (claims 1 and 13); wherein the method further comprises, prior to the formation of the first trench in the substrate: forming a second trench in the substrate, the second trench having an opening toward 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOAI V PHAM/
Primary Examiner, Art Unit 2892